



Exhibit 10.4


CARBONITE, INC.


RESTRICTED STOCK UNIT AGREEMENT


1.     Grant of Restricted Stock Units. Carbonite, Inc., a Delaware corporation
(the “Company”), hereby grants to [__________________] (the “Recipient”),
pursuant to the Company’s 2011 Equity Award Plan (the “Plan”), [_________]
restricted stock units (each, a “Restricted Stock Unit” and collectively, the
“Restricted Stock Units”), subject to the terms and conditions of this agreement
(the “Agreement”) and the Plan. Except where the context otherwise requires, the
term “Company” shall include the parent and all subsidiaries of the Company as
defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended (the “Code”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Plan. To the extent that
any term of this Agreement conflicts or is otherwise inconsistent with any term
of the Plan, as amended from time to time, the terms of the Plan shall take
precedence and supersede any such conflicting or inconsistent term contained
herein.


2.     Vesting and Provisions for Termination.


(a)    Vesting Schedule. Subject to the provisions of this Section 2 and Section
6, the Restricted Stock Units shall vest and become “Vested Units” as to [__]%
of the Restricted Stock Units on each anniversary of the date of grant set forth
on the final page hereof (each, a “Vest Date”). Except as otherwise specifically
provided herein, there shall be no proportionate or partial vesting in the
periods prior to each Vest Date, and all vesting shall occur only on the
applicable Vest Date.


(b)    Continuous Employment Required. Except as otherwise provided in this
Section 2, no Restricted Stock Units shall become Vested Units unless on the
Vest Date the Recipient is, and has been at all times since the date of grant of
the Restricted Stock Units, an employee of the Company. If the Recipient ceases
to be an employee for any reason, then any Restricted Stock Units that are not
Vested Units, and that do not become Vested Units pursuant to Section 6 as a
result of such termination, shall be forfeited immediately upon such cessation
and revert back to the Company without any payment to the holder thereof.


(c)    Settlement of Restricted Stock Units. The Recipient shall receive one
share of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), for each Restricted Stock Unit awarded hereunder that becomes a Vested
Unit, free and clear of the restrictions set forth in this Agreement, except for
any restrictions necessary to comply with federal and state securities laws. The
Company shall reflect the Recipient’s ownership of such shares of Common Stock
on its stock records as of the date on which Restricted Stock Units become
Vested Units. Settlement of the Vested Units shall be made promptly, and in no
event later than 30 days following the applicable Vest Date.


3.    Non-transferability of Restricted Stock Units; No Equity Securities. The
Restricted Stock Units may not be transferred, assigned, pledged, or
hypothecated in any manner (whether by operation of law or otherwise). Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
Restricted Stock Units, or upon the levy of any attachment or similar process
upon the Restricted Stock Units, the Restricted Stock Units and the associated
rights contemplated by this Agreement shall, at the election of the Company,
become null, void, and of no further force or effect. Unless and until such time
as the Common Stock is issued in settlement of Vested Units, Recipient shall
have no ownership of the Common Stock reserved for issuance upon settlement of
the Restricted Stock Units and shall have no right to dividends or to vote such
shares.


4.    No Special Employment Rights. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any Person under any circumstances to
bind the Company to continue the employment of the Recipient for the period
within which the Restricted Stock Units may become Vested Units.


5.    Adjustments.







--------------------------------------------------------------------------------





(a)     General. If: (i) the Company shall at any time be involved in a merger
or other transaction in which shares of Common Stock are changed or exchanged,
(ii) the Company shall subdivide or combine shares of Common Stock or the
Company shall declare a dividend payable in shares of Common Stock, other
securities or other property, (iii) the Company shall effect a cash dividend the
amount of which, on a per share of Common Stock basis, exceeds 10% of the Fair
Market Value of a share of Common Stock at the time the dividend is declared, or
the Company shall effect any other dividend or other distribution on shares of
Common Stock in the form of cash, or a repurchase of shares of Common Stock,
that the Board determines by resolution is special or extraordinary in nature or
that is in connection with a transaction that the Company characterizes publicly
as a recapitalization or reorganization involving shares of Common Stock, or
(iv) any other event shall occur, which in the judgment of the Board or
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, proportionately adjust the number of Restricted
Stock Units covered by this Agreement and the terms of the restrictions on such
Restricted Stock Units.


(b)    Committee Authority to Make Adjustments. Adjustments under this Section 5
will be made by the Committee, whose determination as to what adjustments, if
any, will be made and the extent thereof will be final and binding.


6.     Change of Control.


(a)    General. In the event of a Change of Control, the Recipient shall, with
respect to any Restricted Stock Units that are not Vested Units, be entitled to
the rights and benefits, and be subject to the limitations, set forth in Section
15 of the Plan.


(b)    Acceleration. If a Change of Control occurs while the Recipient is still
an employee of the Company, and if (i) the Recipient is not offered employment
or continued employment by the Successor Entity upon consummation of such Change
of Control or (ii) prior to the first anniversary of such Change of Control, the
Recipient is (A) discharged by the Successor Entity other than for Cause or (B)
resigns from his or her employment with the Successor Entity as a result of a
Good Reason, then the vesting schedule set forth in Section 2(a) of this
Agreement shall be accelerated such that all Restricted Stock Units that are not
Vested Units subject to this Agreement shall, immediately prior to (x) the
consummation of such Change of Control (with regard to the provisions of
subsection (i) above) or (y) the cessation of the Recipient’s employment with
the Successor Entity (with regard to the provisions of subsections (ii)(A) and
(ii)(B) above), vest and become Vested Units. For purposes of this Agreement,
any date on which vesting is so accelerated shall be treated as a Vest Date.


7.     Withholding Taxes. The Recipient acknowledges and agrees that the
Recipient (and not the Company) is solely responsible for any and all taxes that
may be assessed by any taxing authority in the United States or any other
jurisdiction, arising in any way out of this Agreement, the Restricted Stock
Units, the Vested Units, or Common Stock issued or issuable upon settlement of
the Vested Units and the Company is not liable for any such assessments. Prior
to the settlement of the Recipient’s Vested Units, the Recipient shall pay or
make adequate arrangements satisfactory to the Company to satisfy all
withholding obligations of the Company in connection with such settlement. In
this regard, and with the Committee’s consent, these arrangements may include,
to the extent permissible under local law, (a) the Company withholding shares of
Common Stock that otherwise would be issued to the Recipient when the
Recipient’s Vested Units are settled, provided that the Company only withholds
the number of shares of Common Stock necessary to satisfy the minimum statutory
withholding amount, and provided, further, that the Fair Market Value of these
shares of Common Stock, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes, (b) having the Company withhold all applicable withholding
taxes legally payable by the Recipient from the proceeds of the sale of shares
of Common Stock, through a voluntary sale elected by the Recipient, provided
that the Recipient timely adopts, or has previously timely adopted, the Rule
10b5-1 Sales Plan in substantially the form attached hereto as Appendix A, (c)
having the Company withhold all applicable withholding taxes legally payable by
the Recipient from the Recipient’s wages or other cash compensation paid to the
Recipient by the Company (on the Recipient’s behalf pursuant to this
authorization), (d) the Recipient electing to deliver to the Company at the time
that the Company is obligated to withhold taxes in





--------------------------------------------------------------------------------





connection with such receipt or settlement, as the case may be, such amount as
the Company requires to meet its withholding obligations under applicable tax
laws and regulations, or (e) any other arrangement approved by the Committee.
The Fair Market Value of any fractional shares of Common Stock resulting from
the withholding or sale, as applicable, of shares of Common Stock pursuant to
this Section 7 will be paid to the Recipient in cash. The Company may refuse to
deliver shares of Common Stock upon settlement of Vested Units if the Recipient
fails to comply with the Recipient’s obligations in connection with the tax
withholding as described in this section.


8.     Miscellaneous.


(a)     Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Recipient.


(b)     All notices under this Agreement shall be mailed, delivered by hand, or
delivered by electronic means to the parties pursuant to the contact information
for the applicable party set forth in the records of E*Trade Corporate Financial
Services, Inc. (“E*TRADE”) or any successor third-party equity plan
administrator designated by the Company from time to time (the “Administrative
Service”), or at such other address as may be designated in writing by either of
the parties to the other party.


(c)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware (without regard to principles of conflicts of
laws).


(d)    The Recipient hereby accepts, by signature or electronic means delivered
to the Administrative Service, this Agreement and agrees to the terms and
conditions of this Agreement and the Company’s 2011 Equity Award Plan. The
Recipient hereby acknowledges receipt of a copy of the Company’s 2011 Equity
Award Plan.


Date of Grant:    [_____________]            CARBONITE, INC.


By:_____________________________                
Name:
Title:





















































--------------------------------------------------------------------------------







APPENDIX A


RULE 10b5-1 SALES PLAN


1.General. I hereby enter into this Rule 10b5-1 Plan (the “Plan”) in accordance
with the terms set forth below with respect to all sales of shares of the
Company’s Common Stock for my account in order to satisfy the Company’s
withholding obligations with respect to the settlement of restricted stock units
granted by the Company to me pursuant to the terms of any restricted stock unit
agreements (each, an “Award”). Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to such terms in the Award.


2.    Election to Participate; Appointment of Broker as Agent. This Plan shall
become effective 30 days after the date on which I execute this Plan. During the
period when the Plan is effective, I (i) acknowledge and agree that I appoint
E*TRADE as my agent and attorney-in-fact to effect the sales contemplated under
this Plan, and (ii) agree to pay E*TRADE its commissions and any transaction
fees relating to such sales from the proceeds of the sales.


3.    Election to Cease Participating. This Plan will terminate on the earliest
to occur of (i) 10 days after the date on which I have both properly elected to
terminate this Plan in writing to the Company and E*TRADE and notified
SECFilings@carbonite.com of such termination, and (ii) 10 days after the date on
which my employment with the Company terminates for any reason. If I elect to
terminate this Plan, I may not enter into a similar plan until six months after
the date of such termination.


4.    Representations of Recipient. I represent and warrant to the Company that
(i) on the date on which I execute this Plan, I am not aware of any material
nonpublic information with respect to the Company or any of its securities
(including the Common Stock), (ii) I am not subject to any legal, regulatory, or
contractual restriction or undertaking that would prevent E*TRADE from
conducting sales throughout the term of this Plan, (iii) I am entering into this
Plan in good faith and not as part of a plan or scheme to evade the prohibitions
of Section 10(b) or Rules10b-5 or 10b5-1 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), (iv) the Common Stock subject to this
Plan is not subject to any liens, security interests or other impediments to
transfer (except for limitations imposed by Rules 144 and 145 under the Exchange
Act, or Rule 701 under the Securities Act of 1933, as amended, if I am subject
to these rules), nor is there any litigation, arbitration or other proceeding
pending, or to my knowledge threatened, that would prevent or interfere with the
sale of Common Stock under this Plan, (v) I have not entered into or altered,
nor will I enter into or alter, any corresponding or hedging transaction while
this Plan is effective, and (vi) I do not have authority, influence or control
over any sales of Common Stock effected by E*TRADE pursuant to this Plan, and
will not attempt to exercise any authority, influence or control over such
sales.


5.    Authorized Sales. By executing this Plan, I hereby authorize and direct
E*TRADE and the Company as follows:


(a)    The Company shall promptly notify E*TRADE of the amount of my tax
withholding obligation related to the settlement of Vested Units on each
applicable Vest Date of each applicable Award. If the Company does not timely
notify E*TRADE of the amount of such tax withholding obligation and E*TRADE is
unable to calculate such amount, E*TRADE shall promptly request such information
from the Company.


(b)    On each Vesting Date of each applicable Award, I am required to pay to
the Company taxes required by law to be withheld hereunder to satisfy a
withholding obligation. With no further action by me, I hereby instruct E*TRADE
to sell, during the three-consecutive-trading-day period immediately following
each applicable Vest Date of each applicable Award, a number of whole shares of
Common Stock necessary to produce sales proceeds that satisfy, after deduction
of any applicable commissions and transaction fees, my tax withholding
obligation, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to such
supplemental income relating to the Vested Units settled on each applicable Vest
Date (in such amount as the Company shall communicate to E*TRADE and me) and to
promptly issue a check for such amount to the Company. Thereafter, after giving
effect to my withholding and other obligations described herein, any fractional
shares of





--------------------------------------------------------------------------------





Common Stock resulting from such a sale shall promptly be issued to me in cash,
by E*TRADE into my E*TRADE account.


6.     Section 16 Officers. If I am subject to Section 16 of the Exchange Act
with respect to the Company’s securities, I shall effect the sales contemplated
by this Plan in accordance with Rule 144 under the Exchange Act, and E*TRADE
hereby agrees to prepare and timely file all required Form 144s.


I hereby execute this Plan in good faith on the date I accept this Plan by
signature or electronic means delivered to E*TRADE, and intend that this Plan
comply with the requirements of Rule 10b5-1(c)1 under the Exchange Act. This
Plan is intended to comply with the requirements of Rule 10b5-1(c)(1) and shall
be interpreted and administered accordingly.







